Citation Nr: 1114895	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-46 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the University of Michigan Hospital from May 30, 2008, to June 11, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Ann Arbor, Michigan, with subsequent review by the Ann Arbor Health Care System (HCS), as the agency of original jurisdiction (AOJ).  

As the Veteran's claims file has not been associated with his medical appeals file, the Board is unable to determine his verified periods of active service.  Further, the AOJ did not specify the periods of service.  However, there is an indication that the Veteran had qualifying service, as a February 2009 patient inquiry report indicates that he served during the Vietnam Era, he is service connected for at least one disability, and he has received VA treatment.  As such, for the purposes of the current appeal, the Board finds that the Veteran had qualifying active duty service.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA Regional Office in Detroit, Michigan, in May 2010, and a transcript of that hearing is associated with the claims file.  At that time, the Veteran submitted additional evidence in support of his claim, along with a written waiver of review of such evidence by the AOJ.  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

1.  There condition for which the Veteran was treated was not service-connected, he is not totally and permanently disabled due to a service-connected disability, and that the treatment at issue was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31. 

2.  The Veteran was enrolled in the VA healthcare system at the time the medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital.

3.  It does not appear that the claim was received within 90 days of the date the Veteran was discharged from the private hospital and/or had unsuccessfully exhausted all claims for third party payment.

4.  Although the evidence supports a finding that the Veteran's condition was emergent in nature when he presented for private treatment, VA facilities were available and an attempt to use them beforehand would have been reasonable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the University of Michigan Hospital from May 30, 2008, to June 11, 2008, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the VCAA provisions are not implicated because the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issue on appeal.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Furthermore, the Veteran has been made aware of the requirements to substantiate his claim, and he has had a fair opportunity to present arguments and evidence in support of his claim.  See, e.g., VCAA notice, hearing transcript.  In particular, during the Travel Board hearing, the undersigned Veterans Law Judge explained the necessary elements to substantiate a claim for payment or reimbursement of medical expenses, and why the claim was denied by the AOJ.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, no further development is necessary in this case.

The Veteran seeks payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the University of Michigan Hospital from May 30, 2008, through June 11, 2008.  Claims were received for charges totaling $133,266.52, which were still due as of February 2010.

To be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility that are not previously authorized, a veteran must meet the requirements of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and implementing regulations.  These provisions essentially allow for payment or reimbursement of emergency treatment incurred for service-connected conditions and nonservice-connected conditions, respectively, and for emergency transportation related to such treatment.  

In this case, the AOJ adjudicated the Veteran's claim under 38 U.S.C.A. § 1725 and implementing regulations.  These provisions state that the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility will be reimbursed where the veteran is an active VA healthcare participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

The Board first notes that the Veteran does not appear to meet the basic eligibility requirements for payment or reimbursement under 38 U.S.C.A. § 1728.  Specifically, there is no indication that the charges incurred for treatment at the University of Michigan Hospital were for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Further, there is no indication that the Veteran has a total disability permanent in nature as a result of a service-connected disability, or that the charges were incurred for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9).  See also 38 C.F.R. §§ 17.120, 17.47(i).  

In this regard, it is unclear from the evidence in the medical appeals file what conditions the Veteran is service-connected for, as a February 2009 VA patient inquiry indicates both that he is only service-connected for limitation of motion of the ankle at 0 percent, that he is service-connected at 50 percent, and that he is service-connected at 50 percent or more.  However, the Veteran has not asserted that his treatment was for a service-connected disability, or that he has been adjudicated permanently and totally disabled as a result of service-connected disability.  Rather, the Veteran's representative indicated at the March 2010 hearing that he is only service-connected at 0 percent.  The Veteran further indicated in his July 2009 notice of disagreement that he is totally disabled due to trauma from workplace activities.  As such, it does not appear that the Veteran meets the preliminary eligibility requirements under 38 U.S.C.A. § 1728.

In contrast, it is clear that the Veteran was an active VA healthcare participant at the time the charges at issue were incurred, and he is financially liable for such charges as required for eligibility under 38 U.S.C.A. § 1725.  See 38 C.F.R. §§ 17.1002(e)-(i), 17.1003.  Specifically, the Veteran had received treatment at the Detroit VAMC from February to May 2008, he has consistently denied any applicable insurance coverage, and he continued to receive a bill for the entire amount due as of February 2010.  The Board notes that the claim for payment or reimbursement were received from University of Michigan in February 2009, well after 90 days from when the Veteran was discharged from the University of Michigan Hospital on June 11, 2008.  Further, it does not appear that the Veteran attempted to obtain payment or reimbursement for payment from a third party.  See 38 C.F.R. § 17.1004(d).  As such, it does not appear that the claim for payment or reimbursement under 38 U.S.C.A. § 1725 was timely filed.  While there is longer time for filing under 38 U.S.C.A. § 1728, as set forth in 38 C.F.R. § 17.1004(d), it does not appear that the Veteran is eligible under that statute.

Nevertheless, assuming the claim was timely filed, under both 38 U.S.C.A. §§ 1728 and 1725, payment or reimbursement of expenses not previously authorized by VA is contingent upon a showing that (1) the expenses were incurred for a medical emergency of such nature that a delay in seeking treatment would be hazardous to life or health, and (2) a VA or other federal facility was not feasibly available and an attempt to use them beforehand would not have been reasonable.  See 38 C.F.R. §§ 17.120(b)-(c), 17.1002(b)-(d), 17.1003.

Treatment records from the University of Michigan confirm that the Veteran was first seen on May 30, 2008, which was a Friday.  He complained of a 2-3 year history of upper neck and low back pain, stating that he injured his lumbosacral spine  at work in September 2005.  The Veteran also complained of upper cervical spine pain and a headache that had intensified since September 2007, which he described as an explosion-like sensation.  The Veteran reported undergoing multiple MRIs of the cervical spine and lumbosacral spine, most recently on March 5, 2008, at the Detroit VAMC.  The Veteran stated that, since the majority of his complaints in the past had been spinal in origin, his imaging and evaluation at the Detroit VAMC was focused primarily on spinal issues.  He further stated that the March 2008 MRI revealed some degenerative disc disease in the lumbar spine, but no other significant spinal abnormalities.  The Veteran continued to have pain despite medications including Vicodin-ES, and he was under a pain contract through the VAMC.  The Veteran also reported seeing a chiropractor over the last two weeks and having neck adjustments done with minimal improvement in overall symptomatology.  The Veteran further stated that these manipulations have become more painful, and his chiropractor recommended that he present to the University of Michigan for a more detailed evaluation, resulting in his current treatment.  

A non-contrast head CT scan conducted at the University of Michigan revealed a posterior fossa mass, and the Veteran then underwent an MRI.  He was diagnosed with new cerebellar mass with acute intractable cephalgia (brain tumor).  Neurosurgery was consulted, and the Veteran was administered morphine for pain and admitted to the intensive care unit (ICU) for observation.  The provider noted that the Veteran was neurologically intact at the present time, but patients with this type of tumor can decline rapidly, and it would be preferable to have him in a setting where a ventriculostomy could be placed emergently if required.  The Veteran was observed closely for several days and underwent surgery to remove the tumor on June 2-3, 2008.  Post-operatively, the Veteran was admitted to the ICU for close monitoring, and he was transferred to the general care floor on June 6, 2008.  The Veteran was discharged to home in stable condition in June 11, 2008.

Consistent with the treatment records, the Veteran testified in March 2010 that he had been having extreme pain in his head and neck for several months, causing him to terminate his employment as a truck driver.  The Veteran first sought treatment at the Detroit VAMC in February 2008, and they conducted MRIs of the spine in March 2008 and prescribed medications, but he continued to have constant severe pain.  He was also seeing a chiropractor, who suggested that he go to a hospital.  The Veteran indicated that he decided to go to the hospital due to the constant severe pain, and he "chose" to go to the University of Michigan Hospital because he thought it "was the closest for the quality."  He and his representative repeatedly stated that the Detroit VAMC did not conduct an MRI of the head and did not find or diagnose the brain tumor.  Similarly, in his December 2009 notice of disagreement, the Veteran stated that the Detroit VAMC should have done more or should have sent him to the Ann Arbor VAMC or to the University of Michigan.

The Veteran testified that the private providers would not let him leave once they discovered a brain tumor, and he had brain surgery several days later.  He further testified that he told the private providers that he had no insurance and that he was treated at the Detroit VAMC.  The Veteran stated that the University of Michigan Hospital staff indicated that they would contact VA about the bill and that they had unidentified organizations that would help people without insurance.  The Veteran further stated that he tried to get discharged prior to June 11, 2008, because he had no insurance, even though he was assured that VA would pay the bill.

With regard to the availability of a VA facility, the Veteran testified in March 2010 that he was living with a friend at the time in Westland, Michigan, which is approximately the mid-way point between the Detroit VAMC, the Ann Arbor VAMC, and the University of Michigan Hospital.  The Veteran testified that the University of Michigan Hospital was approximately 12 miles from his home at the time, and the Detroit VAMC where he had previously received treatment was approximately 15 miles away.  The Veteran further stated that he drove straight past the Ann Arbor VAMC  on the way to the University of Michigan Hospital, but he didn't see it because he was focused on getting to the hospital.  Additionally, he testified that he drove to the  University of Michigan Hospital three separate times over several days.  He left the first two times because he was in too much pain and didn't want to wait, and he stayed and was treated in the emergency department the third time, on Friday, May 30, 2008, at approximately 3:00 to 3:30 p.m.  When asked why he did not go to a VA facility, especially since he drove right by one, the Veteran stated that he was confused due to the constant and severe pain.  

Based on the undisputed evidence of record, the Veteran is not entitled to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the University of Michigan Hospital from May 30, 2008, to June 11, 2008.  The Board acknowledges that the evidence supports a finding that the Veteran's condition on May 30, 2008, was emergent in nature, due to complaints including severe pain and the fact that he was immediately admitted into ICU for observation when the brain tumor was discovered, with a possible need for emergency ventriculostomy.  However, two VA facilities were feasibly available when the Veteran presented for private treatment, namely, the Ann Arbor VAMC and the Detroit VAMC.  These facilities were both within approximately 20 miles from the Veteran's residence at the time, and the Veteran even drove past the Ann Arbor VAMC on his way to the private facility.  Even if the Veteran was unaware of the existence of the Ann Arbor VAMC, due to his confusion as a result of pain or otherwise, he was very familiar with the Detroit VAMC.  Further, there is no indication that either facility was closed or otherwise unavailable on the afternoon of Friday, May 30, 2008.  Additionally, it would have been reasonable for the Veteran to have attempted to use the VA facilities beforehand, especially given that he had experienced severe pain for several months, and he had driven to and from the University of Michigan Hospital twice before staying for treatment.  Accordingly, payment or reimbursement of the medical expenses incurred is not authorized under 38 U.S.C.A. §§ 1728 or 1725.  See 38 C.F.R. §§ 17.120, 17.1002.

The Veteran should attempt to use a VA facility whenever possible in light of the very high costs involved in private care, clearly impacting VA's ability to help veterans overall.  The undisputed evidence of record reflects that he chose to seek treatment at the University of Michigan Hospital because he believed he would receive better care there.  No prior authorization was received from VA for any such treatment.  While the Veteran is free to seek treatment from his provider of choice, he must accept the financial consequences of that decision.  The Board is sympathetic to the Veteran's arguments concerning financial hardship, his dissatisfaction with the care he received at the Detroit VAMC, and assurances that he allegedly received from the private provider concerning payment by VA.  However, these do not establish entitlement to payment or reimbursement for the unauthorized medical expenses in question.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In summary, based on the undisputed evidence, the Veteran does not meet the criteria for entitlement to payment or reimbursement of medical expenses not previously authorized incurred for treatment at the University of Michigan Hospital from May 30, 2008, to June 11, 2008, under applicable statutes and regulations.  As the disposition is based on the law, and not on the facts of the case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the University of Michigan Hospital from May 30, 2008, to June 11, 2008, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


